Citation Nr: 0740775	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-27 452	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1947 and from April 1948 to August 1975.  He died in 
April 2004.  The appellant is his widow (surviving spouse).  
She appealed to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, to support her claim, the appellant testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also commonly referred to as a "travel 
Board" hearing.

During the hearing, the appellant submitted additional 
medical evidence in support of her claim and waived her right 
to have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2007).

Since the Board is granting the widow-appellant's cause-of-
death claim, in full, there is no need to discuss whether VA 
has complied with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).   38 U.S.C.A. § 
5100 et seq.  Even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v Brown, 
4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  The veteran's death certificate shows he died in April 
2004 as a result of acute myocardial infarction (heart 
attack) and atherosclerotic heart disease.

2.  At the time of his death, the veteran had established 
service connection for:  (1) residuals of a gunshot wound and 
fracture of his left forearm, (2) peripheral neuropathy of 
the left upper extremity, and (3) bilateral hearing loss.

3.  A service-connected disability caused or contributed 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

The veteran's death is attributable to disability incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant-widow believes the veteran's death is 
attributable to his military service, including exposure to 
Agent Orange.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).



Certain conditions such as heart disease will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the veteran died in 
April 2004 as a result of acute myocardial infarction and 
atherosclerotic disease.  At the time of his death, he had 
established service connection for residuals of a gunshot 
wound and fracture of his left forearm - rated as 40 percent 
disabling; peripheral neuropathy of his left upper extremity 
- 20 percent; and for bilateral hearing loss - also 20 
percent.  These disabilities were the result of injuries he 
had sustained in combat in Korea, as evidenced by his Purple 
Heart Medal.  

The Board finds that the veteran's service medical records 
and private physician's nexus statements support the 
appellant-widow's claim that the veteran's 
service-connected gunshot wound and associated residuals' 
disability caused or at least contributed substantially or 
materially to his death.

Although his service medical records do not show high blood 
pressure, much less on a persistent basis to suggest he had 
hypertension or other cardiovascular disease, the veteran 
checked the box "Yes" for shortness of breath problems on a 
Report of Medical History in February 1973, two and a half 
years before he retired from the military.  His February 1973 
annual examination also specifically notes that he had 
occasional shortness of breath.  So there were at least some 
relevant symptoms during service.

In addition, a private physician, L.A.K., M.D., indicated in 
September 2004 that the veteran's hypertension was strongly 
related, in part, to his injuries from the Korean War (eight 
gunshot wounds to the chest, stomach, left forearm, and back) 
and his exposure to Agent Orange.  In this regard, Dr. L.A.K. 
opined that they both contributed to the development of 
hypertension, which, in turn, contributed to the veteran's 
atherosclerotic cardiovascular disease and ischemic 
cardiomyopathy eventually resulting in his death.

In another letter in April 2005, Dr. L.A.K. reaffirmed that 
the veteran's gun shot wounds contributed to the development 
of his hypertension.  Based on this causal link, Dr. L.A.K. 
opined that the veteran's service-connected disability 
contributed to the development of his atherosclerotic heart 
disease and ischemic cardiomyopathy which eventually caused 
his death.



In summary, the evidence indicates the veteran sustained 
eight gun shot wounds in Korea to his stomach, chest, back, 
and left forearm.  He had almost 28 years of military service 
and his service medical records show he experienced shortness 
of breath at least two and a half years prior to his 
discharge from service.  Moreover, in further support of the 
claim, his widow-appellant has submitted two medical nexus 
opinions from Dr. L.A.K. linking the gun shot wounds in 
service to the heart conditions that ultimately caused or 
contributed to the veteran's death.  There is no medical 
evidence suggesting otherwise.  Certainly then, in resolving 
all reasonable doubt in the appellant's favor, her cause-of-
death claim must be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

The appeal is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


